                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       Cause No. 1:19-CR-96-HAB
                                             )
ARMANDO VONGPHACHANH                         )

                                   OPINION AND ORDER

       Defendant, currently detained and awaiting trial on a single count indictment for being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) (ECF No. 1), now petitions

the Court for reconsideration of the Magistrate Judge’s Order of Detention (ECF No. 18) and to

remove all conditions of bail following the suppression of evidence seized from the stop of a

vehicle he was driving at the time of his arrest. (ECF No. 46).

       The Defendant was arrested on June 9, 2020, and appeared before Magistrate Judge Susan

Collins on July 15, 2020, for a detention/arraignment hearing. On that same date, the Magistrate

Judge ordered the Defendant detained pending trial. Following the filing of a motion to suppress,

an evidentiary hearing on the motion, and the submission of post-hearing briefing, the Court

entered an Opinion and Order on June 15, 2021, granting the motion to suppress and excluding all

evidence seized from the vehicle the Defendant was driving at the time of his arrest as well as his

statements to law enforcement during his custodial interrogation. (ECF No. 44). The case is

currently set for trial on July 20, 2021. However, as the Defendant’s motion points out, the

Government’s primary evidence to support the indicted charge has been suppressed by the Court,

leaving the Government with scant to no evidence against the Defendant.

       Because the Government has not moved to dismiss the indictment, the Defendant remains

in detention awaiting trial. Title 18 U.S.C. § 3145(b) permits a defendant to file a motion seeking
review or revocation of a detention order when the defendant has been “ordered detained by a

magistrate judge, or by a person other than a judge of a court having original jurisdiction over the

offense and other than a Federal appellate court [.]” Section 3145(b) does not require that new

evidence or information be available before a detention order can be reconsidered and revoked,

id., and “[t]he standard of review for the district court’s review of a magistrate judge’s detention .

. . order . . . is de novo.”

        In reviewing a detention order, the Court must determine whether release of a defendant

on personal recognizance or an unsecured bond would either (1) not reasonably assure the

appearance of the person as required or (2) endanger the safety of another person or the

community. 18 U.S.C. § 3142(b). If release would not reasonably assure the appearance of the

defendant for trial or the safety of the community, then the Court must consider whether there is

some condition or combination of conditions that would so assure the Court. United States v.

Infelise, 934 F.2d 103, 105 (7th Cir. 1991); United States v. Torres, 929 F.2d 291, 292 (7th Cir

1991). The Bail Reform Act (BRA) requires clear and convincing evidence that no conditions will

reasonably ensure the safety of any other person or the community to sustain a detention order. 18

U.S.C. § 3142(f); United States v. Salerno, 481 U.S. 739 (1987).

        Section 3142(g) lists factors the judicial officer considers in determining whether there are

conditions of release that will reasonably assure the appearance of the person as required and the

safety of any other person and the community. These include:

        (1)      the nature and circumstances of the offense charged, including whether the offense
                 involves a narcotic drug;
        (2)       the weight of the evidence against the person;

        (3)      the history and characteristics of the person, including the person's character, family
                 ties, employment, financial resources, length of residence in the community,


                                                   2
                community ties, past conduct, history relating to drug or alcohol abuse, criminal
                history, and record concerning appearance at court proceedings; and

        (4)     the nature and seriousness of the danger to any person or the community that would
                be posed by the person's release.

Id.; see also 18 U.S.C. § 3142(g). 1

        At the time of Defendant’s arraignment, the Magistrate Judge determined that detention

was appropriate under the BRA and cited the strong weight of the Government’s evidence, his

prior criminal history, his lack of stable employment, and his history of alcohol abuse or substance

abuse to justify his pretrial detention. Since that time, the first rationale listed by the Magistrate

Judge has dramatically turned. While the weight of the Government's evidence in support of its

case in chief was strong at the detention hearing, now that the evidence has been suppressed, the

Government's case is relatively weak. The firearm the Defendant is charged with illegally

possessing is inadmissible at trial as are any incriminating statements he made in his custodial

interview.

        Further, a review of the pretrial bond report indicates that the Defendant is a lifelong

resident of Fort Wayne with significant family ties in the community. The Defendant has two

children by his longtime girlfriend, Madison Thomas, who testified on his behalf at his suppression

hearing. Additionally, the Defendant has two other children with whom he maintained daily

contact prior to his arrest on the present offense. The Defendant does not appear to pose a flight

risk as he has never traveled outside the United States and does not have a passport.




1
 Further, while a serious offense, a crime of being a felon in possession of a firearm is not a “crime of
violence” for purposes of determining whether defendant may be denied bail pursuant to Bail Reform Act,
United States v. Robinson, 27 F. Supp. 2d 1116 (S.D. Ind. 1998), and thus, such a charge carries no
presumption of detention. United States v. Baldazo, No. 2:11 CR 77, 2012 WL 12947283, at *2 (N.D. Ind.
Apr. 19, 2012).
                                                   3
       The history and characteristics of the Defendant do not convincingly weigh for or against

release. While he has no history of physical or mental illness, the Defendant does report prior

alcohol and drug use, which is concerning. And, although the Defendant did have some

employment history, at the time of his arrest, the Defendant lacked stable employment. What is

troubling is the Defendant’s criminal history, including his past failures to appear, which weigh

against his release. However, none of his criminal history involves violence toward others or to

the community at large.

       Mindful of all the above, the Court is persuaded that the Defendant should be released as

there is no clear and convincing evidence that he poses a threat to the community if he is released,

nor is there sufficient evidence that he is a flight risk. The relative absence of evidence against him

to support the underlying charge combined with his strong family ties support his release pending

trial. The Defendant’s Motion for Release is, therefore, GRANTED.

       Having determined release to be appropriate, Title 18 U.S.C. § 3142 gives the Court two

options when placing a defendant on pretrial release: (1) release on personal recognizance or upon

execution of an unsecured appearance bond, under subsection (b); or (2) release on a condition or

combination of conditions under subsection (c). 18 U.S.C. § 3142(a). Given the Defendant’s

request for release from all conditions of bail in his motion, the Court construes Defendant’s

request as one for release on personal recognizance under § 3142(b). Given the particular

circumstances presented here, the same rationale that supports the Defendant’s release, likewise

supports release on personal recognizance. While § 3142(b) allows the Court to remove nearly all

conditions of bail, the statute still requires the imposition of two conditions: (1) that Defendant not

commit a Federal, State, or local crime during the period of release; and (2) that Defendant

cooperate in the collection of a DNA sample if the collection of such a sample is authorized



                                                  4
pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (34 U.S.C. § 40702).

These two conditions appear to be non-negotiable.

       For the foregoing reasons, Defendant’s Motion for Reconsideration of Order of Detention

and for Release from Conditions of Bail (ECF No. 46) is GRANTED in part. Defendant is hereby

released on his personal recognizance under 18 U.S.C. § 3142(b), subject to the following

conditions: (1) that Defendant not commit a Federal, State, or local crime during the period of

release; and (2) that Defendant cooperate in the collection of a DNA sample if the collection of

such a sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act

of 2000 (34 U.S.C. § 40702).

       SO ORDERED on June 30, 2021.

                                             s/ Holly A. Brady_________________
                                            JUDGE HOLLY A. BRADY
                                            UNITED STATES DISTRICT COURT




                                               5
